JANVIER, J.
Plaintiff sues for $110 claimed to be due him by defendant corporation for services rendered as bookkeeper. The answer is in effect a general denial. Although plaintiff summoned as witnesses defendant’s secretary-treasurer and issued a subpoena duces tecum in which defendant was called upon to produce its books, when the matter came on for trial defendant produced no witnesses, and did not tender the .books in compliance with the subpoena duces tecum. Plaintiff thereupon submitted evidence in support of his claim, and judgment was rendered in his favor, as' prayed for.
Thereafter defendant suspensively appealed to this court. When the matter was called for hearing before us, no brief was filed on behalf of defendant, and counsel for defendant contented himself with stating that he. submitted the matter on the record.
The evidence amply justified the judgment rendered below, and it must be affirmed.
Counsel for plaintiff in his brief and oral argument asks that the judgment be -amended by the allowance of damages for the delay caused by the appeal, which was plainly frivolous. However, no answer to the appeal was filed, and, in the.absence thereof, the damages cannot be awarded.
! The judgment appealed from is affirmed.
Affirmed.